COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Terence Nathaniel Tompkins v. The State of Texas

Appellate case number:    01-12-00592-CR

Trial court case number: 1337275

Trial court:              232nd District Court of Harris County

       On June 27, 2013, counsel for appellant filed a Motion to Withdraw or in the Alternative,
Abate Until Appellant Can Be Located. The motion is DENIED.
        Should counsel for appellant wish to proceed with her motion to withdraw, the motion
and brief should, at a minimum, be served at the last known address for appellant, and service
shall be verified with a certificate of service. Counsel shall check with the Texas Department of
Criminal Justice offender search service on their website and with the Harris County Sheriff’s
Office for assistance with locating appellant.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                     X Acting individually    Acting for the Court


Date: September 26, 2013